      Case 2:17-cv-00152-GMS Document 508 Filed 03/29/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Laney Sweet,                                    No. CV-17-00152-PHX-GMS
                                                     LEAD CASE
10                  Plaintiff,
                                                     CONSOLIDATED WITH:
11   v.                                              No. CV-17-00715-PHX-GMS
12   City of Mesa, et al.,                           ORDER
13               Defendants.
14   Grady Shaver, et al.
15                           Plaintiffs,
16   v.
17   City of Mesa, et al.,
18                           Defendants.
19
20
21         Pending before the Court is the Sweet Plaintiffs’ Response to Defendants’ Proposed
22   Amended Scheduling Order and Motion for Amended Rule 16 Scheduling Order, filed
23   under seal. (Doc. 505.) As the Court has already granted the Sweet Plaintiffs’ Proposed
24   Amended Scheduling Order, (Doc. 504), the Motion is denied as moot. Accordingly,
25   ///
26   ///
27   ///
28
      Case 2:17-cv-00152-GMS Document 508 Filed 03/29/21 Page 2 of 2



 1         IT IS THEREFORE ORDERED that the Sweet Plaintiffs’ Response to
 2   Defendants’ Proposed Amended Scheduling Order and Motion for Amended Rule 16
 3   Scheduling Order to Complete Discovery and Depositions in Claims Against the Langley
 4   and Brailsford Defendants (Doc. 505), filed under seal, is DENIED as moot.
 5         Dated this 29th day of March, 2021.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
